Citation Nr: 1741553	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1986 to January 1994, with Naval Reserve service following separation until his retirement in May 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran filed a timely notice of disagreement with the October 2011 denial of entitlement to service connection for sleep apnea and the rating assigned for hyperhidrosis.  The Veteran was issued a statement of the case addressing those issues in September 2013.  In his October 2013 substantive appeal, the Veteran specifically limited his appeal to the issue of entitlement to service connection for a right hip disability.  Therefore, the Board has limited its consideration accordingly.  


FINDING OF FACT

A right hip disability is not etiologically related to the Veteran's active service and is not proximately due to or aggravated by a service-connected disability, and right hip arthritis was not present to a compensable degree within one year of the Veteran's separation from active service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated in active service and is not proximately due to or aggravated by a service-connected disability, the incurrence or aggravation of right hip arthritis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a right hip disability that is related to physical activity during active service, or in the alternative, was caused or chronically worsened by his service-connected sacroiliitis/lumbar spine disability.

Service treatment records (STRs) show that in June 1987, the Veteran was involved in a motor vehicle accident (MVA) while at home on leave.  The Veteran sustained soft tissue trauma to his right thigh from hitting the stick shift and complained of right thigh and right knee pain.  Pain on prolonged standing was noted at the time, but subsequent treatment notes show the issue fully resolved without residual.  In January 1992, the Veteran was afforded periodic physical, which revealed a normal examination.  Further, there is no indication from that examination report that the Veteran reported symptoms of a right hip disability at that time.  In October 1993, the Veteran was afforded a separation examination.  At that time, the Veteran specifically denied any history of swollen or painful joints or arthritis, rheumatism, and bursitis.  The Veteran's lower extremities were noted to be normal on clinical examination and there is no other indication from the examination report that the Veteran had any symptoms of a hip disability at the time of his separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran first complained of right hip pain to his primary care physician, Dr. J.M., during a visit to the Richland Medical Center in May 2008.  At that time, the Veteran reported he had experienced right hip pain that radiated down the anterior portion of his thigh for about one month.  There is no indication from the treatment notes that the Veteran related his symptoms to his active service at that time.  Dr. J.M. noted that there was no report of specific injury or trauma to the right hip and diagnosed right hip arthritis with bony spurring causing pain.  In June 2008, after further diagnostic testing, the Veteran's diagnosis was amended to mild to moderate right hip dysplasia with reactive arthrosis.  

In a January 2009 letter, Dr. J.M. opined that running regularly likely contributed to the Veteran developing right hip arthritis earlier in his lifetime.  Dr. J.M. did not provide a rationale for the opinion provided.  

The Board notes that a mere conclusion, without additional supporting rationale is not adequate.  Therefore, the opinion provided by Dr. J.M. alone is not sufficient evidence for the claim to warrant a grant of entitlement to service connection. 

In February 2009 private treatment records, the Veteran's right hip arthritis was determined to be the result of osteonecrosis and collapse of his femoral head.  As a result, he required total right hip arthroplasty.  Three months following surgery, the record reflects the Veteran was doing well with no complaints of pain and no limitation of daily activities.  He was noted to be overall very satisfied with the outcome as his condition was considerably better than his preoperative status.  

In May 2011, the Veteran was afforded a VA examination.  At that time, the examiner diagnosed right hip dysplasia, status post total hip arthroplasty.  The examiner opined that it was less likely as not that the Veteran's right hip disability was caused or aggravated by service.  In this regard, the examiner noted that there were no reports or findings of a right hip disability at the time of the Veteran's entrance into active service.  The examiner acknowledged the Veteran's 1987 MVA, but noted that any right hip injury sustained in that accident resolved prior to the Veteran's separation from active service.  The examiner further noted that there were no complaints of, treatment for, or right hip injury within one year of the Veteran's separation from active service.  Further, the examiner noted that there was no medical literature to support a relationship between congenital hip dysplasia and lumbar spine or sacroiliac conditions.  

In August 2013, the Veteran was afforded another VA examination. A t that time, the Veteran denied right hip problems in service and reported that he believed he developed right hip issues at such an early age as a result of wear and tear of active service duties, such as running and other physical training, jumping off vehicles with heavy packs, and climbing ladders.  The examiner diagnosed congenital right hip dysplasia, right hip arthritis, and osteonecrosis of the right femoral head.  The examiner noted that the Veteran's various symptoms had resolved following his 2009 total right hip arthroplasty.  

The examiner opined that the Veteran's right hip disability was less likely as not caused by activities during active service, to include the post-MVA contusion; that the Veteran's right hip dysplasia was less likely as not permanently aggravated beyond the normal progression by his active and reserve service; and that the Veteran's right hip disability was less likely as not caused or permanently aggravated by a service-connected disability.  In this regard, the examiner noted that there was no history of the Veteran experiencing right hip problems prior to his active service and the Veteran's in-service contusion fully resolved prior to his separation.  The examiner further noted that the Veteran's first post-service complaint of hip pain was in 2008, at which time he was shown to have congenital hip dysplasia and severe degenerative arthritis.  The examiner noted that congenital hip dysplasia was well known to increase the risk of early onset degenerative arthritis, accounting for the Veteran's assertion that the physical activity during active service was what caused him to develop right hip arthritis so early in life.  Further, the examiner noted that the Veteran was not service-connected for any disability which could reasonably contribute to, or aggravate his right hip disability.  In support of the opinions and rationale provided, the examiner cited to pertinent medical records in the claims file, to include in-service documentation of the 1987 MVA, and the absence of other hip complaints in service, and the post-service medical evidence showing the Veteran's complaints to have begun in 2008 and the subsequent treatment and surgical procedures.   

The Board finds that the May 2011 and August 2013 VA examination and medical opinion reports are adequate, especially when read in conjunction with one another,  because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Therefore, the Board finds the VA examination and opinion reports to be the most probative evidence of record.

While the Veteran is competent to report symptoms of a right hip disability, he is not competent to link his current symptoms to active service or to make a finding that his current right hip disability was caused or aggravated by a service-connected disability.  An opinion of that nature requires medical expertise and is outside the realm of knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

While the Veteran has been diagnosed with right hip arthritis, there is no indication from the record that such disability was present to a compensable degree within one year of the Veteran's separation from active service.  In fact, the Veteran has specifically reported that he did not even begin to experience right hip pain until 2008.  Therefore, presumptive service connection is not warranted in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right hip disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


